ORDER

PER CURIAM.
Movant, Leonard Rogers, appeals pro se from the judgment denying on the merits his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).
Movant’s motion to take judicial notice of point relied on and second request to take judicial notice are denied.